 Case 3:19-cv-03017-M-BH Document 14 Filed 06/15/21                   Page 1 of 1 PageID 95



                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF TEXAS
                                 DALLAS DIVISION

TIMOTHY JAMAL WHITE,                            )
         ID # 4194-19,                          )
               Plaintiff,                       )
vs.                                             )     No. 3:19-CV-3017-M-BH
                                                )
ELLIS COUNTY COMMISSIONERS                      )
COURT, et al.,                                  )
               Defendants.                      )

            ORDER ACCEPTING FINDINGS, CONCLUSIONS AND
       RECOMMENDATION OF THE UNITED STATES MAGISTRATE JUDGE

       After reviewing all relevant matters of record in this case, including the Findings, Conclu-

sions, and Recommendation of the United States Magistrate Judge for plain error, I am of the

opinion that the Findings and Conclusions of the Magistrate Judge are correct and they are accepted

as the Findings and Conclusions of the Court.

       By separate judgment, this action will be dismissed with prejudice under 28 U.S.C. §

1915(e)(2)(B) and § 1915A(b) for failure to state a claim.

       SO ORDERED this 15th day of June, 2021.



                                             _________________________________
                                             BARBARA M. G. LYNN
                                             CHIEF JUDGE
